USCA11 Case: 20-14613    Date Filed: 09/30/2021      Page: 1 of 4



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-14613
                        Non-Argument Calendar
                      ________________________

                        Agency No. A206-860-757



DIEGO JAVIER CINTORA-CORONA,

                                                                        Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                           (September 30, 2021)

Before JILL PRYOR, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14613       Date Filed: 09/30/2021   Page: 2 of 4



      Diego Cintora-Corona seeks review of the Board of Immigration Appeals’

(“BIA”) final order adopting and affirming the Immigration Judge’s (“IJ”) denial

of his application for cancellation of removal pursuant to Immigration and

Nationality Act (“INA”) § 240A(b)(1), 8 U.S.C. § 1229b(b)(1). He argues that the

BIA and IJ improperly weighed the facts in finding that (1) his United States

citizen child would not experience exceptional and extremely unusual hardship if

he were removed to Mexico and (2) alternatively, his claim should be denied as a

matter of discretion.

      We review the BIA’s decision as the final agency decision, and we review

the IJ’s decision as well to the extent that the BIA expressly adopts or agrees with

it. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). We review

whether we have subject matter jurisdiction de novo. Blanc v. U.S. Att’y Gen., 996

F.3d 1274, 1277 (11th Cir. 2021).

      Under the discretionary decision jurisdictional bar, we lack jurisdiction to

review “any judgment regarding the granting of” an application for cancellation of

removal. INA § 242(a)(2)(B)(i), 8 U.S.C. § 1252(a)(2)(B)(i); see Patel v. U.S.

Att’y Gen., 971 F.3d 1258, 1272 (11th Cir. 2020) (en banc), cert. granted, (U.S.

June 28, 2021) (No. 20-979). Notwithstanding this jurisdictional bar, however, we

retain jurisdiction to consider constitutional claims and questions of law. INA

§ 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D). But “a party may not dress up a claim


                                          2
           USCA11 Case: 20-14613       Date Filed: 09/30/2021    Page: 3 of 4



with legal or constitutional clothing to invoke our jurisdiction.” Patel, 971 F.3d at

1272. “[A] garden-variety abuse of discretion” argument that the agency failed to

properly weigh the facts the applicant presented does not amount to a legal

question. Alvarez-Acosta v. U.S. Att’y Gen., 524 F.3d 1191, 1196-97 (11th Cir.

2008).

      The Attorney General has the discretion to cancel the removal of certain

non-permanent resident aliens who establish that: (1) they have been continuously

physically present in the United States for at least 10 years; (2) they have been

“person[s] of good moral character” while present in the United States; (3) they

have not been convicted of any specified criminal offenses; and (4) their “removal

would result in exceptional and extremely unusual hardship” to a qualifying

relative who is a U.S. citizen or lawful permanent resident. INA § 240A(b)(1), 8

U.S.C. § 1229b(b)(1).

         We lack jurisdiction over Cintora-Corona’s petition for review because he

is challenging a judgment denying his application for cancellation of removal and

he does not raise a constitutional claim or question of law. Rather, he merely

argues that the BIA and IJ wrongly weighed the factors regarding hardship and

discretion. His passing assertion that the IJ incorrectly applied the law in

determining that he would not be entitled to a favorable exercise of discretion

essentially challenges the weight given to the various factors, so it is a


                                           3
         USCA11 Case: 20-14613      Date Filed: 09/30/2021   Page: 4 of 4



“garden-variety abuse of discretion” argument over which we have no jurisdiction.

Accordingly, we dismiss the petition.

       PETITION DISMISSED.




                                        4